Citation Nr: 0107575	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  99-22 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury with callous formation.	


REPRESENTATION

Appellant represented by:	Nevada Office of Veteran 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse





ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel 


INTRODUCTION

The veteran actively served in the military from October 
1941 to August 1943.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision from 
the Reno, Nevada Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to 
service connection for status post right foot injury with 
callous formation.


REMAND

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


Among other things, this law eliminates the concept of a 
well-grounded claim, redefines VA obligations with respect 
to the duty to assist, and supercedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded. 

This change in the law is applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The act generally mandates a duty to assist the veteran in 
obtaining evidence, such as medical records, potentially 
pertinent to the claim, and, to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and 
indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical 
evidence for the Secretary to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475§ 3(a) 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).

This case requires a remand for compliance with the notice 
and duty to assist provisions contained in the new law.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

Because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would 
be also be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).  
 
In this case, the veteran's service medical records are 
unavailable and presumed to have been lost in a 1973 fire 
at the National Personnel Records Center (NPRC) facility 
located in St. Louis, Missouri.  VA has a heightened duty 
in cases where the veteran's service medical records are 
presumed lost or destroyed as a result of the 1973 fire at 
National Personnel Records (NPRC).  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 
Vet. App. 542 (1992). 

The RO attempted to retrieve morning and sick reports for 
the detachment in which the veteran served, but it was 
discovered that the organization did not maintain records 
of such until February 1944, well after his discharge.  
Numerous attempts, including some by military records 
specialists, revealed no additional records or points of 
contact.  

In response to the RO's December 1998 request letter, Dr. 
KW (initials) provided a synopsis of his treatment of the 
veteran.  In response to another December 1998 RO request 
letter, the VA Medical Center in Houston, Texas, reported 
having no medical records on the veteran.  Despite these 
efforts, considered "marvelous attempts" by the 
veteran's attorney at his November 1999 RO hearing, 
several deficiencies nevertheless dictate the need for 
remand.

The RO also attempted to retrieve records from physicians 
listed by the veteran in his completed authorization and 
consent to release form.  This list included Dr. GW, who 
responded to the initial request for medical evidence by 
sending evidence pertaining to a patient with a similar 
name as the veteran's.  
These misfiled medical records were removed from the claim 
file, pursuant to the procedures set forth in Chairman's 
Memorandum 01-96-18.  Accordingly, no evidence regarding 
the veteran has been submitted by Dr. GW.   

In December 1998, the RO also attempted to retrieve 
records from Dr. GD, but the request was returned by the 
Postal Service, with the address considered "not known."  
The RO, however, did not send a follow-up request.  The 
Board notes the veteran provided a brochure from Dr. GD's 
office.  The brochure indicates he maintains a second 
office in Palm Desert, California; a full mailing address 
is provided.  

In December 1998, the RO also contacted all other 
physicians listed by the veteran:  Drs. AB, CC, and TT.  
These physicians did not respond to the initial requests, 
and there is no indication in the record that follow-up 
requests were sent.

The medical evidence on file is insufficient to allow for 
a determination to be made at this time.  The veteran 
underwent a VA foot examination in January 1999, but the 
examiner failed to adequately provide a nexus opinion with 
his multiple diagnoses, which included callus formation, 
status post traumatic deformity of the fifth proximal 
phalanx (right foot), bilateral pes planus, degenerative 
joint disease (first MTP joint, right foot), and bone spur 
calcaneus, right foot).  Of particular concern, the 
examiner reported relying on X-rays of the right foot, yet 
the only X-rays in the record are December 1998 VA X-rays 
of the right foot, which demonstrate the right foot was 
"within normal limits" and December 1998 right foot X-
rays from Desert Radiologists, which show "no acute 
abnormality."     

Accordingly, this case is remanded for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky, supra.  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(c)); 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

In particular, the RO should make another 
attempt to obtain medical records from 
Dr. GW, whose office inadvertently 
submitted treatment records not 
concerning the veteran.  The RO should 
make another attempt to obtain medical 
records from Dr. GD, by sending the 
request to his other known office 
address.  The RO should also make follow-
up requests to any remaining listed 
physicians.  Regardless of the veteran's 
response, the RO should secure any 
outstanding VA treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim. Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be 
codified as amended at 38 U.S.C. 
§ 5103A(b)(2)).

3.  Following the above, the RO should 
schedule the veteran for a VA special 
orthopedic examination by an orthopedic 
surgeon or other available appropriate 
medical specialist including on a fee 
basis if necessary to ascertain the 
etiology of any existing right foot 
disorder(s) which may be present.  Any 
further indicated special studies should 
be conducted.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

The examiner must fully addresses the 
following medical issues:

(a)  Does the veteran have a current 
right foot disability (ies)?  If so, what 
is/are the diagnosis(es)?



(b)  Is it at least as likely as not that 
the currently identified right foot 
disability(ies) is/are related to the 
veteran's period of military service? 
 
If such a determination cannot be made, 
the examiner must so state.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.   Stegall v. West, 11 Vet. 
App. 268 (1998).  

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  




For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001) as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued also should be considered.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  A reasonable period of time 
for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate 
review, if otherwise in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is 
notified by the RO; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect 
the outcome of his claim.  38 C.F.R. § 3.655 (2000).  



		
RONALD R. BOSCH
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2000).


